Order, Supreme Court, New York County (Harold Baer, Jr., J.), entered January 8, 1990, to the extent that it annulled appellant’s determinations denying each respondent’s application for re-enrollment as a provider in the New York State Medicaid program pursuant to 18 NYCRR 504.4 (e) (2) and directed that each respondent be allowed to remain on the Medicaid provider roll pending a hearing in accordance with 18 NYCRR part 519, unanimously reversed on the law and the petition dismissed, without costs.
As this Court has previously held, Medicaid providers have no constitutionally protected rights to continued participation in the Medicaid program and, therefore, no right to a hearing upon denial of re-enrollment. (Winyard v Perales, 161 AD2d 317, 319, appeal dismissed 76 NY2d 888.)
This Court has considered each respondent’s argument that the determination of the Department of Social Services denying each respondent’s re-enrollment application pursuant to 18 NYCRR part 504 was arbitrary and capricious. However, the record reveals ample support for the determination in each case, and thus respondents’ petitions filed pursuant to CPLR article 78 are dismissed. Concur—Murphy, P. J., Sullivan, Rosenberger, Ross and Asch, JJ.